Citation Nr: 0829545	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-02 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran had active military service from June 1968 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Togus, 
Maine Department of Veterans Affairs (VA) Regional Office 
(RO).

The record reflects that the veteran failed to appear, 
without explanation, for a hearing last scheduled in February 
2007 before an RO Decision Review Officer. He has not 
requested that the hearing be rescheduled. Accordingly, the 
Board will proceed as if the veteran's hearing request has 
been withdrawn.


FINDING OF FACT

The veteran's tinnitus is not etiologically related to 
service. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007). 

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree 
of disability, (5) and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Sanders, supra. 

In this case, in an April 2006 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran and 
the types of evidence that will be obtained by VA. The 
veteran was also provided with notice of the information and 
evidence needed to establish a disability rating and an 
effective date for the claimed disability in the letter. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  As a result, the information and evidence 
associated with the claims file includes the veteran's 
service treatment records, VA treatment records, and a VA 
medical opinion.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was provided with a 
meaningful opportunity to participate in the claims process.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, 487 F.3d 881.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II. Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 112, 128-30 (2000). 

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned. 38 C.F.R. 
§ 3.303 (b). Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. 
38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickman v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

Tinnitus has been defined by the U.S. Court of Appeals for 
Veterans' Claims as a ringing, buzzing noise in the ears.  
See YT v. Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 
7 Vet. App. 471 (1995) (citing Dorland's Illustrated Medical 
Dictionary 1725 (27th ed. 1998)). Due to the subjective 
nature of the disorder, the veteran, as a layperson is 
competent to testify as to his symptoms.  See Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).

In a March 2006 letter from his representative, the veteran 
opened a claim for service connection for tinnitus and 
bilateral hearing loss. The accompanying hearing loss 
questionnaire does not specifically mention tinnitus, and no 
further details are provided regarding the onset, length, or 
severity of the claimed disability.  Likewise, a September 
2006 Statement in Support of the Claim is left mostly blank, 
simply electing the Decision Review Officer (DRO) process. No 
additional information on the claim could be gained from a 
DRO hearing as the veteran failed to appear for his hearing 
in February 2007. The most information given in support of 
his claim is found in the veteran's VA Form 9, which 
indicates that he is experiencing ringing in his ears, and 
that he believes it is service-connected. 

The veteran's service treatment records do not indicate that 
he ever complained of tinnitus, or other ear ailments, in 
service. The next available, pertinent, treatment records are 
from a new patient audiological evaluation from March 2006. 
The audiology consult indicates that the veteran complained 
of a "swishing" sound in his right ear. The notation next 
to 'Tinnitus' states "new tinnitus in RT only (onset past 6 
mo. intermittent)". This evaluation and the rest of the 
veteran's claims file were reviewed by a VA examiner for an 
opinion as to the relationship between his claim condition 
and service. The audiologist, after a review of the claims 
file, opined that the veteran's tinnitus is not related to 
his military service. The audiologist reasoned that because 
the tinnitus is a recent onset, it is unrelated.  

The only evidence supporting the veteran's claim consists of 
the limited statements in his claim, notice of disagreement, 
and VA Form 9.  In contrast, the Board emphasizes that after 
review of the claims folder the VA examiner provided adequate 
reasoning and bases for his opinion, and he opined that the 
veteran's tinnitus was not related to his active duty 
service. 
 
The Board concludes that the medical findings are of greater 
probative value than the veteran's allegations regarding his 
tinnitus.  Since the veteran is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Moreover, the Board finds the veteran's own 
indication that his tinnitus did not manifest until 2005, 
several decades after his discharge from the military, to be 
more probative than the veteran's indication that he believes 
the tinnitus is service-related. There is no evidence in the 
claims file of competent evidence of tinnitus until 2006.  
The Board finds, therefore, that the preponderance of the 
evidence is against the claim for service connection for 
tinnitus.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for tinnitus is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


